Order issued November 13, 2012




                                               In The
                                  (Court niApptats
                          JJiftI Distrirt ni Jtxas at Dallas
                                        No. 05-12-01315-CV


                     IN RE CRAIG WATKINS, CRIMINAL DISTRICT
                    ATTORNEY OF DALLAS COUNTY, TEXAS, Relator

                  Original Proceeding from the 282nd Judicial District Court
                                    Dallas County, Texas
                    Trial Court Cause Nos. F10-42330-S and F12-40559-S

                                           ORDER
                         Before Justices Morris, Richter, and Lang-Miers
       In accordance with the Court's opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. We LIFT the stay imposed by our order of September 28, 2012. The

Court ORDERS the trial judge, the Honorable Andy Chatham, Judge of the 282nd Judicial District

Court, to WITHDRAW his acceptance of the guilty pleas entered in cause number F10-42330-S and

F12-40559-S, WITHDRAW his ruling denying the State's request for a trial by jury, and

WITHDRAW his factual findings relating to real party in interest's guilty pleas made on September

5, 2012. Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this order,

a certified copy of its order issued in compliance with this order.




                                                            PH B. ORRIS
                                                          STICE